Citation Nr: 0813500	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an evaluation greater than 10 percent for 
degenerative disc disease of the lumbosacral spine prior 
to May 10, 2005, currently evaluated as disabling.

2.	Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine as of May 10, 2005, 
currently evaluated as 40 percent disabling.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1982 to 
September 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction of this case was transferred to the 
RO in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's lumbosacral spine disability is currently rated 
as 40 percent disabling as of May 10, 2005, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

The Board observes that the schedular criteria for rating 
spine disabilities have been amended during the pendency of 
this appeal.  Effective September 26, 2003, the rating 
criteria for evaluating all spine disorders were amended. 
 See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The 
Board notes the veteran's claim was filed effective October 
1, 2002, upon his separation from active service.

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the veteran's claim was pending at the time of the 
regulatory amendments, he is entitled to the application of 
the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  However, as previously mentioned, 
application of the amended criteria may not be applied prior 
to the date of amendment.

A review of the record reveals that the AOJ has only applied 
the new rating criteria applicable to lumbar spine 
disabilities.  In light of the fact that the veteran has not 
been provided proper notice of these amendments and the fact 
that the AOJ has not applied the old criteria in its 
readjudications, the Board concludes that a remand is 
necessary to allow the AOJ an opportunity to provide notice 
as well as consider whether a higher disability rating is 
warranted under such criteria.  

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  No such notice was provided to the 
veteran; thus, on remand, notice conforming to Vazquez-Flores 
should be sent to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the AOJ 
should ensure that the notification 
requirements and development procedures 
contained in the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), are fully met.

2.	The AOJ should obtain the veteran's VA 
treatment records for the period May 
2006 through the present from the VA 
Puget Sound. 

3.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the benefits sought can be 
granted.  With respect to rating the 
veteran's service-connected lumbosacral 
spine disability, the AOJ should 
consider any appropriate separate 
ratings for all associated neurological 
manifestations.  

4.	Unless the benefits sought on appeal 
are granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of 
the case that is fully compliant with 
the provisions of 38 C.F.R.          § 
19.29 (2007).  In particular, the 
supplemental statement of the case 
should a) inform the veteran of what 
must be shown to establish entitlement 
to the benefit sought; b) provide a 
summary of all applicable laws and 
regulations, including old and new 
criteria for all diagnostic codes 
potentially applicable to lumbosacral 
spine disabilities, including 
intervertebral disc syndrome; and c) 
explain what the record does show, and 
why application of all of the law and 
regulations provided in the 
supplemental statement of the case has 
led to the determination being 
appealed. The veteran and his 
representative, if any, should then be 
afforded the opportunity to respond, 
after which the case should be returned 
to the Board, if in order, for further 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



